Citation Nr: 1509055	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for COPD due to asbestosis.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asthma, and, if so, whether service connection for asthma is warranted.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a compensable rating for left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS, with the exception of certain VA and private medical treatment records and a February 2015 Written Brief Presentation, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of service connection for a right inguinal hernia and for obstructive sleep apnea have been raised by the record, but hav not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2008 informal claim, March 2008 formal application disability benefits, and October 2009 Notice of Disagreement (NOD).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claim of entitlement to service connection claim for asthma, the service connection claim for hearing loss, and increased rating claim for left inguinal hernia are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus did not manifest within one year of the Veteran's discharge from service, and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident resulting from any alleged asbestos exposure during service.

3.  In a final decision decided in March 1999 and issued in April 1999, the RO denied service connection for asthma.

4.  Evidence added to the record since the final March 1999 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for COPD due to asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The March 1999 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 4005(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1999) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998)].  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

With respect to the Veteran's service connection claims for tinnitus and COPD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to the initial unfavorable decision issued in March 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records were obtained.  Also, records related to the Veteran's receipt of disability benefits from Social Security Administration (SSA) were obtained.  The Board notes that the Veteran has alleged that he was hospitalized in service for left hernia repair surgery and was treated for asthma during surgery.  To the extent that hospital or clinical records may reflect that the Veteran had breathing problems during his in-service hospitalization, the Board finds that remand for these records in support of his COPD claim is unnecessary, as the evidence of record-namely, the January 2009 VA respiratory examination-demonstrates that the Veteran was not exposed to asbestos in service.  Because asbestos exposure is the sole basis for the Veteran's COPD claim, the absence of such hospitalization records does not result in any prejudice to the Veteran, as such records could not overcome the finding of the January 2009 VA examiner that the Veteran was not exposed to asbestos.  Therefore, a remand to have the RO/AMC obtain service personnel records that would not be pertinent to the claim is unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA audiological and respiratory examinations in January 2009 to assess the nature and etiology of his claimed tinnitus and COPD.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; review of the record, to include his service treatment records; and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his service connection claims for tinnitus and COPD.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, The Veteran's tinnitus, recently found to be a chronic disease under VA regulation, may be established on a presumptive basis, to include on a showing of continuity of symptomatology.  See Fountain v. McDonald, No. 13-0540, slip op. at 18 (Vet. App. February 9, 2015) (finding that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).  However, the Veteran's COPD may not be established presumptively, as it is not a disease enumerated under 38 C.F.R. § 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Tinnitus

The Veteran asserts that his tinnitus was caused by his exposure to noise in service.  Specifically, he contends that he was exposed to noise from machinery, pressure lines, and steam without hearing protection while working as a machinist mate in the engine rooms of Navy ships.  See January 2009 VA Examination Report.  He also stated that he was exposed to traumatic noise from observing aircraft take off and land from the flight line during service.  See id.

The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70.  Although the Veteran's DD 214 does not identify a military occupation specialty, the Veteran has reported that he functioned as a machinist mate in service.  See January 2009 VA Examination Report.  Also, service personnel records indicate that the Veteran was assigned to the U.S.S. Randolph, U.S.S. Yorktown, and U.S.S. Wright during his active service in the Navy.  The Board finds that the noise exposure alleged by the Veteran is consistent with his claimed military occupation of machinist mate.  Therefore, the Board concedes that the Veteran had noise exposure during service. 

The record also reflects a current diagnosis of tinnitus.  See January 2009 VA Examination Report.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the Veteran's tinnitus is related to his in-service noise exposure.

The Veteran's STRs, including his March 1970 Release from Active Duty (RAD) examination, are negative for complaints, treatment, or diagnoses referable to tinnitus.  

Similarly, the Veteran's post-service treatment records are predominantly silent for any mention of tinnitus.  In such records, where tinnitus is mentioned, findings related to tinnitus are negative.  See July 28, 2005, August 28, 2006, and January 26, 2008 VA treatment records. 

In January 2009, the Veteran underwent VA audiological examination.  During the examination, the Veteran denied occupational noise exposure prior to service, disclosed that he worked in road construction for 30 years after service without using any hearing protection, and revealed that he also hunted recreationally without using any hearing protection.  The Veteran stated that he experiences bilateral, constant tinnitus which began with "locust sounds" about 4 to 5 years prior.  The examiner concluded that the Veteran's tinnitus was not caused by his exposure during his service in the Navy because the Veteran reported the onset of tinnitus only 4 to 5 years prior to the date of the examination, over 30 years after his military service.

During a June 18, 2009 VA audiology consult, the Veteran stated that he was exposed to noise from a ship engine room without hearing protection.  He further alleged that worked in construction for 30 years, using hearing protection most of the time, and denied any recreational noise exposure.  The Veteran reported constant, bilateral tinnitus with high intensity, which sounds like crickets, but failed to indicate the onset of his tinnitus.

The Board finds that the January 2009 VA examiner's opinion is entitled to great probative weight as the examiner considered the Veteran's in-service and post-service noise exposure, his statements regarding the onset of such disorder, and the current nature of his symptomatology in rendering her opinion.  See Nieves- Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his tinnitus is related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  In this case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, while the Veteran is competent to describe the ringing in his ears, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of tinnitus falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.

The Veteran has not explicitly proffered any statements concerning the onset of tinnitus or the continuity of any tinnitus symptoms since service.  Nevertheless, in his March 2008 application for disability benefits, he identified 1968 as the time his tinnitus began.  To the extent that this statement can be interpreted as an assertion by the Veteran that his tinnitus began in service and continued to the present time, such statement cannot be deemed credible as it is inconsistent with the other evidence of record.  See Caluza, supra.  Although the Veteran's March 2008 application indicates the onset of tinnitus in 1968, he contradicted himself at the January 2009 VA examination when he reported the onset of such disorder 4 to 5 years prior, in 2004 or 2005.  Also, VA treatment records suggest that the Veteran denied tinnitus in 2005, 2006, and 2008.  Moreover, the Veteran has made conflicting statements concerning his use of hearing protection during his 30 years of construction work and his exposure to recreational noise.  Altogether, these inconsistencies diminish the credibility and probative value of the Veteran's statements regarding any tinnitus in service and since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his active duty service on either a direct or presumptive basis, as the evidence fails to demonstrate that his tinnitus began in service or within a year of his discharge or that there exists any etiological relationship between his tinnitus and service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra

COPD

The Veteran asserts that his COPD was caused by his exposure to asbestos in service.  See March 2008 Application for Disability Benefits.  He contends that he worked in engine rooms of ships that were decommissioned, which involved removing asbestos from pressure pipes (among other things), and that this exposure did not help his breathing.  See October 2009 Veteran's Statement.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to COPD.  On the Veteran's February 1968 Report of Medical History, he checked "no" to shortness of breath and "yes" to asthma, and a notation on the report indicates that the Veteran had asthma when he was 6 or 7 years old but received no medical treatment since then for asthma.  The Veteran's March 1979 separation examination is silent for COPD or other breathing issues, and revealed normal lungs and chest.  Thus, the Board finds that there is no indication in the Veteran's service treatment records that, during his active duty service, he had any complaints, treatment, or diagnoses referable to COPD.

A November 1998 VA examination, provided for the purpose of determining the Veteran's prior service connection claim for asthma, shows that the Veteran was diagnosed by the VA examiner with mild COPD.

In April 2007, the Veteran was seen for a VA pulmonary consult.  The Veteran was referred for management of "'asthma.'"  During the consult, the Veteran reported that he had asthma in childhood but had recovered from that condition.  He also stated that his asthma symptoms recurred during service and then again in the 1980s.  The Veteran indicated that he experiences shortness of breath and occasional wheezing, and he disclosed that he currently smoked 1 pack per day and had previously smoked 1.5 packs per day for 30 years.  The examiner noted the Veteran's prior PFT testing in 2001, which showed moderate obstruction with air trapping with significant reversibility to bronchodilators with an FEV1 of 2.14.  PFT testing the day of the consult showed moderate obstruction and an FEV1 of 1.86.  The Veteran was diagnosed with moderate COPD and history of asthma and prescribed medication.  

A March 24, 2008 VA treatment record continued the Veteran's assessment for "moderate COPD/asthma" and noted the need for further diagnostic testing.

A May 22, 2008 VA treatment record shows that the Veteran was seen for pulmonary follow-up for "?asthma/COPD."  The examiner noted that PFT testing conducting that day did not show any obstruction and revealed an FEV1 of 1.70.  The Veteran disclosed that he had continued to smoke 1 pack per day up until 3 to 4 weeks ago and had only smoked one cigarette in the last three weeks.  The Veteran reported again that he had previously smoked 1.5 packs per day for 30 years.  The Veteran also stated that he experienced increased dyspnea and occasional wheeze over the last few weeks.  The Veteran was assessed with "mod COPD?" and history of asthma.

In a letter dated July 7, 2008, private physician Dr. K. DeSimone indicated that the Veteran had severe pulmonary COPD, and that the Veteran had related a history of asbestos exposure while serving aboard the U.S.S. Randolph and U.S.S. Wright, both of which were decommissioned.  The physician stated that the Veteran's pulmonary condition had worsened and that the Veteran had an additional disorder of "over ideal body weight" but had been suffering from pulmonary disability prior to weight gain.  The physician maintained that the Veteran's "pulmonary portion" was getting worse with more obstructive phenomenon and difficulty in "breathing/short of air."

In January 2009, the Veteran was afforded a VA examination to determine the current nature and etiology of his COPD.  During the examination, the Veteran reported that he had participated in the decommissioning of Navy ships, which involved removing and packing insulation containing asbestos.  He maintained that he had asthma prior to service but was treated for breathing trouble during his in-service surgery for a hernia.  After leaving service, the Veteran stated that he experienced more trouble breathing and that his current breathing difficulty has a lot to with exposure to asbestos.  The examiner noted the Veteran's history of a 1.5 pack per day smoker for 30 years prior to quitting in November 2008.  Upon examination and review of the record, including various diagnostic tests, the examiner concluded that the Veteran's COPD was less likely than not caused by or a result of his military service as the Veteran's chest CT scan did not show any calcifications or fibrotic changes that would appear if the Veteran's COPD was secondary to asbestos.  Additionally, the examiner suggested other possible causes of the Veteran's COPD, including his 30 year history of smoking and excess weight.

Based upon the foregoing, the Board finds that service connection for COPD must be denied.  The Veteran was not diagnosed with COPD during service and there are no complaints of COPD during service, to include at the time of his separation.  Also, the first notation of COPD was in 1998.  Thus, the first evidence of COPD was almost 30 years post service.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In addition to the absence of any treatment or diagnosis of COPD in the Veteran's service treatment records and occurrence of the first diagnoses of COPD almost 30 years after service, the only medical opinion of record, the January 2009 VA examination, is against the Veteran's claim.  As determined by the January 2009 VA examiner, diagnostic testing of the Veteran revealed no evidence whatsoever of asbestos exposure.  Additionally, the January 2009 VA examination opinion appeared to relate the Veteran's COPD to his extensive history of cigarette smoking and excess weight.  The January 2009 VA examination report is the only competent and credible evidence concerning the etiology of the Veteran's COPD.  Such opinion considered all of the pertinent evidence of record, to include the statements of the Veteran as well as the medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the January 2009 VA examiner's opinion regarding service connection for COPD.  

The Board notes that the Veteran has argued that his COPD was caused by his alleged exposure to asbestos in service.  As noted above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Here, the Board finds that the question regarding the potential relationship between the Veteran's COPD and any instance of his military service, including possible exposure to asbestos, to be complex in nature.  See Woehlaert, supra. 

Although the Veteran is competent to describe any difficulty breathing or other respiratory symptoms, the Board ascribes no probative value to his statements concerning the etiology of his COPD as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of COPD falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.

Therefore, based on the foregoing, the Board finds that the probative evidence is against the Veteran's claim for service connection for COPD.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for COPD, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Request to Reopen Claim

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for asthma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a March 1999 rating decision, the RO denied the Veteran's claim for service connection for asthma.  The evidence considered in connection with such decision included the Veteran's service treatment records, post-service VA and private treatment records, and a November 1998 VA examination.  Based upon the evidence of record, the RO determined that the Veteran's enlistment examination showed that the Veteran's asthma had pre-existed service; that his service treatment records and discharge examination were silent for asthma; that post-service medical treatment records showed no contemporaneous treatment for asthma although a single treatment record contained only one reference to a "10 year history of asthma"; and that the November 1998 VA examination revealed only a diagnosis for mild COPD, not asthma.  Therefore, the RO denied service connection for asthma, as pre-existing condition, as the record failed to show any permanent worsening or aggravation of asthma as a result of service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In April 1999, the Veteran was advised of the decision and his appellate rights.  No communication from the Veteran was received within a year of the issuance of the rating decision.  Therefore, the March 1999 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1999) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for asthma was received prior to the expiration of the appeal period stemming from the March 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the March 1999 rating decision includes more recent VA treatment records, private medical records, two January 2009 VA examinations (general medical and respiratory), SSA records, and statements from the Veteran.  The Board finds that the evidence received since the March 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the RO previously denied the Veteran's claim for service connection for a back injury on the basis that there was no evidence showing that his asthma was permanently worsened or aggravated by service, in part due to the lack of evidence of any treatment of asthma during or after service and of any contemporaneous diagnosis of asthma.  Although the RO applied the wrong standard in analyzing the Veteran's claim (discussed further in the Remand below), the Board nevertheless finds that evidence received since the March 1999 rating decision includes private and VA medical treatment records showing asthma listed in the Veteran's medical problem lists, medical treatment and follow-up for asthma, and references to chronic asthma.  See January 10, 2010 VA Pulmonary Note, September 21, 2009 VA Progress Note, July 17, 2009 VA Pharmacy Telephone Care Note, April 30, 2009 VA Orthopedic Surgery Attending Note; and see generally Private Medical Records of Dr. W. L. Shuffett dating to January 30, 2009 (showing asthma as an ongoing problem).  This evidence is new and was not available previously.  Therefore, as newly received evidence suggests that the Veteran's has received treatment for asthma and may currently carry a diagnosis of asthma, which may be related to his active duty military service, such evidence relates to unestablished facts necessary to substantiate the claim for service connection for asthma.  Accordingly, the claim is reopened.


ORDER

Service connection for tinnitus is denied.

Service connection for COPD due to asbestosis is denied.

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Asthma

In January 2009, the Veteran underwent VA examination to assess the nature and etiology of his claimed respiratory conditions, asthma and COPD.  During the examination, the Veteran reported that he had asthma prior to service but recalled being treated for breathing trouble during his hernia surgery in service.  The examiner reviewed the Veteran's claims file and medical records.  Upon examination and review of the record, the examiner diagnosed the Veteran with COPD only.  The examiner was asked to render an opinion concerning whether the Veteran's asthma was "as likely as not caused by or a result of or aggravated by his exposure to asbestos in the [N]avy."  The examiner answered that there was no evidence that the Veteran ever received significant treatment for asthma, despite his reports of treatment with some pills or other breathing treatment.  The examiner explained that it was "difficult to tell what might have been" as previous doctors may have treated the Veteran's asthma preventatively and that, during his in-service hernia surgery, the Veteran may have been given a medication to "calm the lungs down."

Significantly, the Board's review of the record shows that the Veteran asthma was not noted on the Veteran's February 1968 Report of Examination for enlistment.  Instead, the February 1968 Report of Medical History includes a note that the Veteran had asthma up to age 6 or 7 years and had received no prescribed treatment since then.  Although service treatment records, including the Veteran's March 1970 separation examination, are silent for any complaints, treatment, or diagnoses referable to asthma, the Veteran has alleged that he received treatment for asthma (breathing difficulty) during his in-service hernia surgery.

A Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that no asthma was noted on the Veteran's February 1968 enlistment examination, the Board cannot find that asthma preexisted service unless there is clear and unmistakable evidence to that effect, and clear and unmistakable evidence that such preexisting disorder was not aggravated in service.  Additionally, the Board notes that the January 2009 VA examiner's application of the 'as likely as not' standard is insufficient to meet the high standards required to rebut the presumption of soundness and the presumption of aggravation.

Consequently, on remand, the claims file should be returned to the January 2009 VA respiratory examiner for an addendum opinion.  The examiner should opine as to whether there is clear and unmistakable evidence showing that the Veteran had asthma that existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that such preexisting disorder was not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service.  If the examiner determines that the Veteran had no asthma which clearly and unmistakably pre-existed service, he or she should then offer an opinion as to whether the Veteran has carried a diagnoses of asthma at any time during the course of this appeal and, if so, whether the Veteran's current asthma is at least as likely as not related to his military service, to include his purported treatment for asthma during his in-service hernia surgery.  

In addition, the Veteran has maintained that he was treated for asthma when he was hospitalized for a hernia surgery in service.  Review of the Veteran's service treatment records show that he was hospitalized for 27 days at the Naval Hospital in Portsmouth, Virginia, following surgery to repair a left inguinal hernia in 1969.  However, records of this hospitalization are not of record.  Therefore, on remand, such clinical records should be requested.

Hearing Loss

In January 2009, the Veteran underwent VA audiological examination.  Upon examination and review of the record, the examiner found that the Veteran had mild to severe mixed hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  In rendering an opinion concerning the etiology of the Veteran's hearing loss, the examiner stated that "an opinion regarding service connection for hearing loss would be mere speculation" as audiometric results from his military service were not available for review.  Although the examiner did provide some rationale for her conclusion that an opinion could not be made without resort to speculation, that rationale is insufficient for the Board to rely on in deciding the Veteran's claim.

A sufficient rationale and supporting explanation should address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  Here, the examiner did not address the pertinent medical issue-whether or not the type of noise exposure claimed by the Veteran could lead to the same type of hearing loss he currently experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, the claims file should be returned to the January 2009 VA audiology examiner for a clarifying addendum opinion remand for an addendum opinion.

The Board acknowledges the existence of a July 20, 2011 private opinion from Dr. J. A. Ewing, maintaining that the majority of the Veteran's hearing loss is secondary to acoustic trauma sustained during military service.  However, such opinion is insufficient to grant service connection as it lacks a thorough and detailed rationale for its conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion without rationale does not provide an adequate basis for deciding a service connection claim).  

Left Hernia

In January 2009 and May 2010, the Veteran also underwent VA examination to assess the nature and severity of his service-connected left inguinal hernia.  During the 2009 VA examination, the Veteran reported that he was hit in the lower right abdomen and had surgery to repair a hernia that had developed in service.  The examiner determined that the Veteran underwent surgical repair of a right inguinal hernia in service.  During the May 2010 VA examination, the Veteran reported that he developed a bulge in his right groin and was found to have a right inguinal hernia which was surgically repaired in service; he also reported left hernia repair as a child.  The examiner noted that the Veteran underwent right inguinal hernia repair in May 1969 while in service, and left inguinal hernia repair in 1957.  Both examiners found that the Veteran had no hernia present at the time of examination, although neither examiner specified whether the Veteran had no hernia on his left or right side or on both sides.

The Board's review of the record reveals that both the January 2009 and May 2010 VA examiners incorrectly found that the Veteran underwent surgery in-service for a right inguinal hernia, for which the Veteran is not service-connected, and thus failed to adequately assess the Veteran's service-connected left inguinal hernia.  The Veteran's February 1968 Report of Medical History notes that he was operated on as a child at age 5 or 6 for a right herniorrhaphy.  Service treatment records show that the Veteran was hospitalized from May 21, 1969 to June 17, 1969 for surgical repair of a left, not right, inguinal hernia.  Moreover, such records also reveal that the Veteran had a right inguinal hernia repair at the age of 8 years.  The Board finds that the inaccuracies contained in these reports render the January 2009 and May 2010 VA examinations inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Therefore, for the reasons stated above, the Board finds that a remand is needed to provide the Veteran with a new VA examination of his service-connected left inguinal hernia.

General development

Finally, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  Review of the claims file reveals that VA treatment records dating to January 2009 are of record.  However, more recent VA treatment records may exist.  To ensure that the record is complete, VA treatment records from January 2009 to the present should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient clinical/hospitalization records pertaining to the Veteran's 27-day hospitalization or treatment in May and June 1969 from the Naval Hospital in Portsmouth, Virginia.  The agency of original jurisdiction is advised that such records may be filed under the facility name rather than the Veteran's name.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(e).

3.  Obtain all VA treatment records dated from January 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, return the claims file, to include a copy of this remand, to the January 2009 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's asthma.  If the examiner who drafted the January 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify all current respiratory disorders, to include asthma.

(B) If asthma is currently diagnosed, is there clear and unmistakable evidence that such pre-existed the Veteran's military service?  The examiner should particularly consider and address, if appropriate, any in-service records of the Veteran's 1969 hospitalization for left inguinal hernia surgery, if such records demonstrate any treatment for asthma or breathing issues.  

(i) If there is clear and unmistakable evidence that asthma pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder(s).

(ii) If there is no clear and unmistakable evidence that any asthma pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that asthma is directly related to service.  The examiner should particularly consider and address, if appropriate, any in-service records of the Veteran's 1969 hospitalization for left inguinal hernia surgery, if such records demonstrate any treatment for asthma or breathing issues.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  After completing the above development, return the claims file, to include a copy of this remand, to the January 2009 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's bilateral hearing loss.  If the examiner who drafted the January 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should furnish an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his active military service, to include his in-service noise exposure as a machinist mate.  In rendering such opinion, the examiner must consider any statements by the Veteran regarding the onset of his claimed bilateral hearing loss and continuity of hearing loss symptomatology.  The examiner must also consider and address the July 20, 2011 medical opinion from the Veteran's private physician, Dr. J. A. Ewing. 

The examiner should provide supporting rationale for the opinion expressed.

5.  After obtaining all outstanding records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected left inguinal hernia. Prior to the examination, the claims files, to include a copy of this Remand, must be made available to the examiner. All indicated tests and studies are to be performed.  

The examiner should identify the current nature and severity of all manifestations of the Veteran's left inguinal hernia disability, including whether it is (i) small, reducible, or without true hernia protrusion; (ii) not operated, but remediable; (iii) postoperative recurrent, readily reducible and well supported by truss or belt; (iv) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or (v) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

The examiner should provide a complete rationale for any opinion offered.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2104).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


